DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuriger et al (US2019/0134329), hereinafter Kuriger.
Regarding claims 1 and 7, Kuriger teaches an assembly for moving a fluid (abstract, paragraph 48), the assembly comprising: 
a housing (Fig. 1: housing 11 and 19) having an inlet and an outlet defined therein (Figs. 1, 3 and 4 show airflow through the device);
a first shaft member fixedly coupled to the housing (Fig. 1: 29b paragraph 52), the first shaft member having a central axis (A) (Fig. 1 axis through center of 29b);
a stator assembly (Fig. 1: 16) fixedly coupled to the housing (paragraph 52), disposed around the central axis and spaced radially outward from the first shaft member (Fig. 1);
a driven assembly (Fig. 1: 27) comprising:
a second shaft member (Fig. 1: 27) having a first end (Fig. 1: 27 end at 29b), a second end disposed opposite the first end (Fig. 1: end at 29a), and a cylindrical cavity defined therein which extends inward from the first end (Fig. 1, paragraph 52),
a magnetic ring (Fig. 1: 17a) fixedly coupled to the second shaft member at or about the first end (Fig 1, paragraph 52, coupled to shaft via friction fit or over molding), and
an arrangement fixedly coupled to the second shaft member or at about the second end (Fig. 1: 18 impeller, paragraph 55 may be press fit or formed with shaft 27); and
a bearing system disposed between the first shaft member and the second shaft member such that the driven assembly is rotatably coupled to the first shaft member, (Fig. 1: 28, paragraph 52, bearings)
wherein the driven assembly is structured to be rotated about the central axis via magnetic interactions between the stator assembly and the magnetic ring (paragraph 55), and wherein the arrangement is structured to cause movement of a fluid into the inlet of the housing and out from the outlet of the housing. (paragraph 60, Fig. 1)

Regarding claim 2, Kuriger teaches the assembly of claim 1 and the system of claim 7, wherein the arrangement comprises an impeller structured to cause movement of a gas. (Fig. 1: 18, paragraph 49)

Regarding claim 3, Kuriger teaches the assembly of claim 1, and further teaches wherein the housing comprises a first housing portion (Fig. 1: 11) and a second housing portion coupled to the first housing portion. (Fig. 1: 19, paragraph 50)

Regarding claim 4, Kuriger teaches the blower assembly of claim 3, wherein the first shaft member and the stator assembly are fixedly coupled to the second housing portion. (Fig. 1: 11, paragraph 52)

Regarding claims 5 and 12, Kuriger teaches the blower assembly of claim 1, wherein the first shaft member is fixedly coupled to the housing via an overmold. (paragraph 52)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriger in view of Bacon (US Pat. No. 2,454,026)
Regarding claim 6, Kuriger teaches the blower assembly of claim 1, and teaches several examples of a press fit attachment (paragraph 55, the impeller to the shaft, the magnet to the shaft) but Kuriger does not teach wherein the first shaft member is fixedly coupled to the housing via a press fit. 
However Bacon teaches an electric motor (Figs. 1-6) wherein a shaft member is fixed coupled to the housing via a press fit. (Col. 4: lines 12-16, lug member 32 pressed into housing, Fig. 6)
It would have been obvious to a person of ordinary skill in the art to have substituted the attachment method of Kuriger with the press fit of the first shaft member to the housing as taught by Bacon since this would provide the predictable result of attaching the shaft to the housing. 

Claims 9- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al (US Pat. no. 8,973,576), hereinafter Kenyon in view of Kuriger.
Regarding claim 9, Kenyon teaches a pressure support system for use in providing a flow of breathing gas to the airway of a patient (Fig. 6, col. 10:lines 45-50)), the pressure support system comprising:
a pressure support device (Fig. 6) having a blower assembly (Fig. 6: 10) structured to generate the flow of breathing gas;
a patient interface structured to be attached to the patient (Fig. 6: 102); and
a delivery conduit coupled between the pressure support device and the patient interface (Fig. 6: hose), the delivery conduit being structured to convey the flow of breathing gas from the pressure support device to the patient interface (Col. 10: lines 50-52),

a housing (Fig. 1: 20) having an inlet and an outlet defined therein (Fig. 1: inlet 26, Fig. 2: outlet 28);
a first shaft member fixedly coupled to the housing (Fig. 3: 82), the first shaft member having a central axis (A) (Fig. 1);
a stator assembly (Fig. 1: 44) fixedly coupled to the housing (Fig. 3), disposed around the central axis and spaced radially outward from the first shaft member (Fig. 3);
a driven assembly (Fig. 3: 50) comprising:
a second shaft member having a first end (Fig. 3), a second end disposed opposite the first end, (Fig. 3) a magnetic ring (Fig. 3: 42) fixedly coupled to the second shaft member at or about the first end (Fig. 3), and
an impeller fixedly coupled to the second shaft member at or about the second end (Fig. 3: 60), the impeller being structured to cause movement of a gas (Col. 2: lines 7-12); and
a bearing system disposed between the first shaft member and the second shaft member (Fig. 3: bearings 54) such that the driven assembly is rotatably coupled to the first shaft member (Col. 8: lines 23-25),
wherein the driven assembly is structured to be rotated about the central axis via magnetic interactions between the stator assembly and the magnetic ring, (Col. 9: lines 9-15) and wherein the arrangement is structured to cause movement of a fluid into the inlet of the housing and out from the outlet of the housing. (Col. 10: lines 26-33)
Kenyon does not teach a second shaft member with a cylindrical cavity defined therein which extends inward from the first end.
	However, Kuriger teaches a blower designed to be compact (paragraph 48)
a housing (Fig. 1: housing 11 and 19) having an inlet and an outlet defined therein (Figs. 1, 3 and 4 show airflow through the device);
a first shaft member fixedly coupled to the housing (Fig. 1: 29b paragraph 52), the first shaft member having a central axis (A) (Fig. 1 axis through center of 29b);
a stator assembly (Fig. 1: 16) fixedly coupled to the housing (paragraph 52), disposed around the central axis and spaced radially outward from the first shaft member (Fig. 1);
a driven assembly (Fig. 1: 27) comprising:
a second shaft member (Fig. 1: 27) having a first end (Fig. 1: 27 end at 29b), a second end disposed opposite the first end (Fig. 1: end at 29a), and a cylindrical cavity defined therein which extends inward from the first end (Fig. 1, paragraph 52),
a magnetic ring (Fig. 1: 17a) fixedly coupled to the second shaft member at or about the first end (Fig 1, paragraph 52, coupled to shaft via friction fit or over molding), and
an arrangement fixedly coupled to the second shaft member or at about the second end (Fig. 1: 18 impeller, paragraph 55 may be press fit or formed with shaft 27); and
a bearing system disposed between the first shaft member and the second shaft member such that the driven assembly is rotatably coupled to the first shaft member, (Fig. 1: 28, paragraph 52, bearings)
wherein the driven assembly is structured to be rotated about the central axis via magnetic interactions between the stator assembly and the magnetic ring (paragraph 55), and wherein the arrangement is structured to cause movement of a fluid into the inlet of the housing and out from the outlet of the housing. (paragraph 60, Fig. 1)
It would have been obvious to a person of ordinary skill in the art to have substituted the blower of Kenyon with the blower of Kuriger since both blowers are designed to be used as flow generators for a cpap apparatus which may be head or mask mounted. (paragraph 93)
Regarding claim 8, Kuriger teaches the system of claim 9, wherein the arrangement comprises an impeller structured to cause movement of a gas. (Fig. 1: 18, paragraph 49)

Regarding claim 10, Kuriger teaches the system of claim 9, and further teaches wherein the housing comprises a first housing portion (Fig. 1: 11) and a second housing portion coupled to the first housing portion. (Fig. 1: 19, paragraph 50)

Regarding claim 11, Kuriger teaches the system of claim 10, wherein the first shaft member and the stator assembly are fixedly coupled to the second housing portion. (Fig. 1: 11, paragraph 52)

Regarding claim 12, Kuriger teaches the system of claim 9, wherein the first shaft member is fixedly coupled to the housing via an overmold. (paragraph 52)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon in view of Kuriger, and further in view of Bacon (US Pat. No. 2,454,026)
Regarding claim 13, Kenyon teaches the blower assembly of claim 9, but Kenyon does not teach wherein the first shaft member is fixedly coupled to the housing via a press fit. 
However Bacon teaches an electric motor (Figs. 1-6) wherein a shaft member is fixed coupled to the housing via a press fit. (Col. 4: lines 12-16, lug member 32 pressed into housing, Fig. 6)
It would have been obvious to a person of ordinary skill in the art to have substituted the attachment method of Kenyon with the press fit of the first shaft member to the housing as taught by Bacon since this would provide the predictable result of attaching the shaft to the housing. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785